Title: James Bowdoin to John Adams, 10 Apr. 1786
From: Bowdoin, James
To: Adams, John


          
            
              Sir,
            
            

              Boston

              April 10th. 1786—
            
          

          I had the honour of writing to you in August last relative to the
            conduct of Captain Stanhope; and twice since on the subject of British Encroachments
            upon territory of the United States, adjoining the newly established Province of New
            Brunswick. I hope those Letters came to your hand.
          New complaints from our people in those parts have been received,
            particularly from the Inhabitants of Moose Island, situated on the Westerly side of
            Passamaquoddy bay: who by their petition declare, that Mr.
            Wier Sheriff of the County of Charlotte in that Province, has served writs on some of
            those Inhabitants; and threatened to come with an armed force, and carry them to the
            Goal at St. Andrews: and therefore they earnestly pray for
            protection.
          I laid their petition and a letter from Mr. James Avery, concerning the proceedings of the said Sheriff, before the
            General Court, accompanied with a Message on the subject: and to pacify the people the
            Secretary was directed to write them a Letter informing them, that every proper measure
            had been and would be taken, for procuring an amicable adjustment of this business. He
            has also been directed to procure from them a proper statement of the facts, duely
            authenticated by a Justice of the Peace. A copy of the said Petition, Letters and
            Message, is herewith enclosed.
          The Government of New Brunswick, as I am informed, extend that
            Province to the Schooduck, which is the most western river, that runs into the aforesaid
            bay, and has not been distinguished by the name of St.
            Croix: the Shire-town (St. Andrews) being on the east side
            of that river and bounded by it; and many other settlements upon it going on, to secure
            the posession.
          The Schooduck takes a turn to the northwest and west, and issues
            from ponds, as I am told, in the neighbourhood of Penobscot river; and will add a large
            territory to the said Province, in case it should extend to it.
          I have been told, that Mitchel’s Map governed the American and
            British Commissioners in settling the territorial line between the two nations: and as
            your excellency was one of them, you must know, whether the most western river, falling
            into the said bay, was the river intended by the treaty. By the information we have, the
            real St. Croix is the most eastern river, that falls into
            it; and which the indians also call Megacadava; but according to the said Map an
            intermediate river bears the name of St. Croix. If there be
            time for copying it, I will send you a copy of a plan of that Bay, and of the rivers
            running into it, so far as they have been surveyed by Rufus Putnam Esqr. who has been employed by a Committee of the General Court
            in Surveying and laying out Townships, in the eastern part of this State.
          We are making settlements on the west side of the Scooduck, within
            the Townships laid out by Mr. Putnam: several of which have
            been sold by the aforesaid Committee.
          With regard to Moose Island, which contains about 2000 acres, it is
            of importance in this view: that in case it should be determined to belong to Britain,
            we should be excluded the navigation of the bay, up to our settlements on the Scooduck:
            the passage between that Island and the western main being narrow and Shoal.
          I thought it needful your Excellency should be informed of the
            above mentioned facts: of which, as well as of the enclosed Papers, such use may be made
            as you shall think proper.
          The enclosed Paper, to which the Seal of the Commonwealth is
            annexed, will inform you of the unhappy situation of Alexander Gross of Truro in the
            County of Barnstable mariner, who in July 1777, saild from Boston in a Schooner in
              a Schooner to Demarara, and on his return was taken by a Liverpool Privateer;
            was forced into the British service; & afterwards, to gain his liberty, entered
            on board a british Sloop, which was soon after taken by a French Privateer. The Captain
            of the sloop ransomed her for 200 Guineas, persuading the said Gross to become a
            hostage; & promising to redeem him in a short time, by paying the ransom money.
            But he has never performed his promise: which occasioned the said Gross to be put in
            prison at Dunkirk; where he was in August last; & from whence it is wholly out
            of their power to redeem him.
          His friends have requested me to transmit the state of his case to
            your Excellency: which they earnestly pray you to lay before the French Ambassadour in
            London; humbly imploring his Excellency’s influence for effecting the liberation of the
            unhappy young man; and for restoring him to liberty, and to his disconsolate
            Parents.
          The revd. Dr. Gordon, by whom
            this Packet comes, will give you y[thorn sign]e State of
            American Politicks, general & local.
          I have the honour to be, with y[thorn sign]e. most perfect esteem, / sir, Yr Excy’s[expansion sign] most obedt: hble Servt.


          
            
              James Bowdoin
            
          
          
            On examination I find that Putnam’s Plan does not include y[thorn sign]e whole of Passamaquoddy Bay. It is therefore not sent.
            8 Papers enclosed herewith.
          
        